[NOT FOR PUBLICATION-NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2257

                EMILIO ALICEA MARTÍNEZ, ET AL.,

                    Plaintiffs, Appellants,

                               v.

HOSPITAL MENONITA DE CAYEY; HOSPITAL GENERAL MENONITA, INC.; ABC
  CORPORATION; CDE CORPORATION OR JOHN DOE; FGH INSURANCE CO.;
       ALEJANDRO MARMALEJO; EMERGENCY CRITICAL CARE, INC.

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                             Before

          Torruella, Selya, and Lipez, Circuit Judges.




    John Ward-Llambias for appellant.

    Raphael Peña-Ramón, for appellee Hospital.

     Humberto R. Vázquez-Sandoval, with whom González Castañer,
Morales & Guzmán, C.S.P. was on brief, for appellee Marmalejo.


                         MARCH 26, 2002
 1               PER CURIAM.       Emilio Alicea Martínez ("Alicea") appeals

 2   from the district court's entry of judgment in favor of defendants

 3   Hospital Menonita de Cayey et al. (collectively, the "Hospital").

 4   In his complaint, Alicea alleged that the Hospital's emergency room

 5   staff     failed    to    perform    an        "appropriate      medical    screening

 6   examination" and to provide necessary stabilizing treatment, as

 7   required by the Emergency Medical Treatment and Active Labor Act,

 8   42 U.S.C. § 1395dd ("EMTALA").             He claimed that the same mistakes

 9   also constituted medical malpractice under Puerto Rican law.

10               Adopting the Report and Recommendation of the magistrate

11   judge, the district court concluded that Alicea had no cause of
12   action under       EMTALA    because      he    stated    only   a     garden   variety

13   malpractice claim.          Alicea Martínez v. Hosp. Menonita de Cayey,

14   2001 WL 1636798 (D.P.R. July 26, 2001).                    The court granted the
15   Hospital's motion for summary judgment on the EMTALA claim and

16   declined to exercise supplemental jurisdiction over the Puerto Rico

17   malpractice claims, dismissing the latter without prejudice.                         We

18   affirm.

19               EMTALA       protects   against       differential       treatment,     not

20   negligence.      It was enacted in response to concerns "that hospital
21   emergency rooms [were] refusing to accept or treat patients with

22   emergency       conditions    if    the   patient       [did]    not    have    medical

23   insurance." Correa v. Hosp. San Francisco, 69 F.3d 1184, 1189 (1st

24   Cir.    1995)    (internal    quotation         marks    omitted).       The    statute

25   mandates that "all patients be treated fairly when they arrive in


                                               -2-
1    the emergency department of a participating hospital and that all

2    patients who need some treatment will get a first response at

3    minimum and will not simply be turned away."          Reynolds v. Me. Gen.

 4   Health, 218 F.3d 78, 82 (1st Cir. 2000).          It does not create a

5    federal cause of action for claims of medical malpractice.                Id.

6    Thus, "faulty screening, in a particular case, as opposed to
 7   disparate   screening   or   refusing   to   screen    at   all,   does   not

 8   contravene the statute."     Correa, 69 F.3d at 1192-93.

 9               Here, Alicea's complaint set forth a charge of faulty

10   screening; namely, that the Hospital's emergency room staff erred

11   in concluding that he was not suffering from an emergency condition

12   after he swallowed part of a pork chop.        Recognizing the limited

13   purpose of EMTALA, the district court and the magistrate judge
14   concluded that such a claim fell outside the scope of the statute.

15   We agree, and affirm on the basis of their well-reasoned opinions.

16               Affirmed.




                                       -3-